UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-4218



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


FRANKLIN SHURON JONES,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Elizabeth City. Louise W. Flanagan,
Chief District Judge. (2:05-cr-00029-FL)


Submitted:   December 19, 2007            Decided:   January 4, 2008


Before WILKINSON, MOTZ, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, G. Alan DuBois,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant. George E. B. Holding, United States Attorney, Anne M.
Hayes, Jennifer P. May-Parker, Assistant United States Attorneys,
Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Franklin Shuron Jones appeals the sentence of 188 months

imposed pursuant to his guilty plea to three drug offenses.             We

affirm.

            After United States v. Booker, 543 U.S. 220 (2005), a

sentencing court must calculate the appropriate guideline range,

consider that range in conjunction with the factors set forth at 18

U.S.C.A. § 3553(a) (West 2000 & Supp. 2006), and impose sentence.

United States v. Hughes, 401 F.3d 540, 546-47 (4th Cir. 2005).           We

review a post-Booker sentence to determine whether it is “within

the statutorily prescribed range” and reasonable.           Id. at 547.

“[A] sentence within the proper advisory guidelines range is

presumptively reasonable.” United States v. Johnson, 445 F.3d 339,

341 (4th Cir. 2006).     When conducting a reasonableness inquiry, we

review    “legal   questions,   including   the   interpretation   of   the

guidelines, de novo, while factual findings are reviewed for clear

error.”    United States v. Moreland, 437 F.3d 424, 433 (4th Cir.),

cert. denied, 126 S. Ct. 2054 (2006).

            Jones first contends that his sentence is unreasonable

because he was erroneously found to be a career offender.               Our

review of the record satisfies us that he met the criteria for

career offender status.         See U.S. Sentencing Guidelines Manual

§ 4B1.1(a) (2005).     Jones was over eighteen when he committed the

instant controlled substance offenses, and he had at least two


                                   - 2 -
prior felony convictions for a crime of violence or a controlled

substance offense.            The fact that the majority of Jones’ prior

offenses were for misdemeanors is irrelevant.

              Jones    also    argues   that     the   district    court   did   not

adequately     take     his    upbringing       into   consideration.       To   the

contrary,      the    district    court     listened     carefully    to   defense

counsel’s description of the circumstances in which Jones was

raised, and described the situation as “tragic.”                      In imposing

sentence, the court considered a number of factors, including

Jones’ background, his extensive criminal history, other § 3553(a)

factors, and the presentence report, which the court adopted.

              We conclude that the arguments raised on appeal are

without merit and that Jones’ sentence, which falls within the

properly calculated advisory guideline range, is reasonable.                      We

accordingly affirm.           We dispense with oral argument because the

facts   and    legal    contentions       are    adequately   presented     in   the

materials     before     the    court   and     argument   would     not   aid   the

decisional process.



                                                                           AFFIRMED




                                        - 3 -